Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 12.12.2019. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 12.30.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 12.12.2018 is acknowledged. The Examiner takes the US Application date of 12.12.2018 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: facilitating a transaction with the vending machine based on a request received from a user; 

Limitation 2: captures an image of a face of the user of the processing and verification device to process the request; 

Limitation 3: determines whether a network connection to a server device is available; 

Limitation 4: storing online account information of the user;

Limitation 5: receive the request from the user of the processing and verification device;

Limitation 6: capture, using the image sensor, the image of the face of the user;

Limitation 7: determine, using the network interface, that the network connection to the server device is unavailable;

Limitation 8: determine, using the network interface, that the network connection to the server device is unavailable;
Limitation 9: transmit the data representative of the transaction to the server device to cause a reconciliation of the online account information.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Facilitating a transaction with the vending machine based on a request received from a user; captures an image of a face of the user of the processing and verification device to process the request; determines whether a network connection to a server device is available; storing online account information of the user; receive the request from the user of the processing and verification device; capture, using the image sensor, the image of the face of the user; determine, using the network interface, that the network connection to the server device is unavailable; determine, using the network interface, that the network connection to the server device is unavailable; transmit the data representative of the transaction to the server device to cause a reconciliation of the online account information (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Facilitating a transaction with the vending machine based on a request received from a user; captures an image of a face of the user of the processing and verification device to process the request; determines whether a network connection to a server device is available; storing online account information of the user; receive the request from the user of the processing and verification device; capture, using the image sensor, the image of the face of the user; determine, using the network interface, that the network connection to the server device is unavailable; determine, using the network interface, that the network connection to the server device is unavailable; transmit the data representative of the transaction to the server device to cause a reconciliation of the online account information, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1, 11 and 16, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a processing and verification device for facilitating transactions with a vending machine) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the processing and verification device) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1, 11 and 16, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to facilitating, capture, determine, storing, receive, determine, transmit”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-10, 12-15, and 17-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the 

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman, Pub. No.: US 2016/0155127 A1 in view of Setchell et al., Pub. No.: US 2018/0114219.

As per claims 1 and 7-10, Hartman discloses a processing and verification device for facilitating transactions with a vending machine [see at least ¶0015 (e.g. smart vending machine begins the identification verification process by prompting the consumer to produce an accepted form of identification and to hold the identification in a location where the vending machine can "view" it)], the processing and verification device comprising: 

a processor that executes instructions for facilitating a transaction with the vending machine based on a request received from a user of the processing and verification device [see at least ¶0028 (e.g. allowing the administrator of the apparatus and/or law enforcement the ability to quickly retroactively identify the purchaser of each individually dispensed product by retrieving the relevant audio and/or video recording of the sales transaction)]; 

an image sensor that captures an image of a face of the user of the processing and verification device to process the request [see at least ¶0015 (e.g. apparatus is then capable of scanning an image of the proffered identification), ¶0021 (e.g. the prospective customer may then be instructed to face a camera so that an image of the prospective consumer's face can be accurately recorded … image may then be compared the image of the individual to whom the identification was issued using facial recognition software)]; 

a network interface that determines whether a network connection to a server device is available, the server device storing online account information of the user of the processing and verification device [see at least ¶0019 (e.g. internal or external to the smart vending machine, this database may pertain to a singular apparatus or be networked with several smart vending machines)]; and 

a memory that stores the instructions [see at least claim 1 (e.g. an audio-video recorder configured to audio-visually record consumers while conducting transactions with said apparatus and store an audio-visual record of the transactions in said database)], wherein the instructions include instructions to: 

see at least claim 20 (e.g. retrieving audio-visual recording upon request)]; 

capture, using the image sensor, the image of the face of the user [see at least ¶0015 (e.g. apparatus is then capable of scanning an image of the proffered identification), ¶0021 (e.g. the prospective customer may then be instructed to face a camera so that an image of the prospective consumer's face can be accurately recorded … image may then be compared the image of the individual to whom the identification was issued using facial recognition software)]; 

responsive to the request, determine, using the network interface, that the network connection to the server device is unavailable [see at least ¶0019 (e.g. internal or external to the smart vending machine, this database may pertain to a singular apparatus or be networked with several smart vending machines)]; 

responsive to the determination that the network connection to the server device is unavailable, query a database stored at a back-up device associated with the processing and verification device for offline account see at least the abstract and summary of the invention].

after a completion of the transaction with the vending machine, determine, using the network interface, that the network connection to the server device is available [see at least ¶0019 (e.g. internal or external to the smart vending machine, this database may pertain to a singular apparatus or be networked with several smart vending machines)].

Hartman discloses all elements per claimed invention as explained above. Hartman does not explicitly disclose transmit the data representative of the transaction to the server device to cause a reconciliation of the online account information; verify access to the offline account information using the captured image of the face of the user; responsive to the verification of the access to the offline account information, further process the request to facilitate the transaction with the vending machine including by storing data representative of the transaction within the database at the back- up device. However, Satchell discloses transmit the data representative of the transaction to the server device to cause a reconciliation of the online account information; verify access to the offline account information using the captured image of the face of the user; responsive to the verification of see at least the abstract and summary of the invention].

As per claim 2, Hartman discloses wherein the request is wirelessly received from a mobile device associated with the user of the processing and verification device [see at least the abstract].

As per claim 3, Hartman discloses in view of Setchell wherein the offline account information includes an existing image, wherein the instructions to verify the access to the offline account information using the captured image of the face of the user include instructions to: compare captured image against to the existing image, wherein the access to the offline account information is verified based on the comparison where the face of the user of the processing and verification device represented within the captured image matches a face within the existing image [see at least Setchell: abstract and summary of the invention].

As per claim 4, Hartman discloses wherein the vending machine is locked before the processing of the request for the transaction, wherein the instructions to further process the request to facilitate the transaction with see at least the rejection of claim above, abstract and summary of the invention].

As per claim 5, Hartman discloses wherein the reconciliation of the online account information is responsive to a verification of access to the online account information based on a comparison of the captured image against an image stored at the server device [see at least the abstract and summary of the invention].

As per claim 6, Hartman discloses wherein the back-up device is external to the processing and verification device [see at least the abstract and summary of the invention].
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687

























/GA/Primary Examiner, Art Unit 3627